Citation Nr: 1029377	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a systemic degenerative 
joint disability.  

2.  Entitlement to service connection for a spine disorder.  

3.  Entitlement to service connection for a pulmonary disorder, 
to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran appeared at a Travel Board Hearing in May 2010. A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his naval service caused him to develop 
a systemic disorder in the joints, a spine disability, and a 
pulmonary disorder, to include COPD.  He alleges that his service 
as a gunner's mate in the U.S. Navy exposed him to traumatic gun 
recoil, which caused him pains in the joints and back.  
Furthermore, he alleges that exposure to asbestos aboard ship 
played some role in the development of the claimed orthopedic 
conditions, as well as his diagnosed COPD.  

The Veteran's records do confirm service aboard ship as a 
gunner's mate.  The RO, in denying the claim, determined that 
there was no medical linkage between orthopedic conditions and 
asbestos exposure, and further went on to state that the Veteran 
did not have any documented exposure to asbestos.  This 
conclusion is erroneous for several reasons.  First, the RO, as 
an adjudicative body, cannot make its own medical conclusions on 
the contentions raised by the Veteran.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical conclusions).  
Second, the Board finds the Veteran's testimony regarding 
asbestos exposure to be credible.  Finally, the Veteran's service 
personnel records do indicate that he served as a gunner's mate 
aboard ship, and thus exposure to large naval guns with powerful 
recoil is certainly consistent with the type of service rendered 
by the Veteran while on active duty.  

As this is the case, further evidence must be obtained before a 
final decision can be made on the Veteran's claims.  Indeed, the 
Veteran should be scheduled for comprehensive VA orthopedic and 
pulmonary examinations to determine what current pulmonary 
disorder, and orthopedic disorders in the spine and joints, are 
present, and if conditions are present, if those conditions are 
related to active service, to include exposure to powerful naval 
gun recoil and asbestos aboard ship.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) are fully 
satisfied.

2.  Schedule the Veteran for a comprehensive 
orthopedic and pulmonary examination for the 
purpose of determining the etiology of any 
current systemic joint disorder, spine 
disorder, and pulmonary disorder (to include 
COPD) which might be present.  The 
appropriate examiners are asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any systemic joint disorder, 
spine disorder, and pulmonary disorder had 
origins in active service, to include as a 
result of exposure to powerful naval gun 
recoil and shipboard asbestos exposure.  A 
detailed rationale, including appropriate 
citations to medical literature, should 
accompany any conclusions reached.  

3.  After conducting any additional indicated 
development, the AMC must conduct a review of 
the claims for service connection on the 
merits.  If the claims are denied, issue an 
appropriate statement of the case to the 
Veteran and his representative and return the 
claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


